t c memo united_states tax_court mark a and juanita d murdock petitioners v commissioner of internal revenue respondent docket no filed date mark a murdock pro_se timothy s murphy for respondent memorandum opinion fay judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge couvillion special_trial_judge petitioners have filed a motion for leave to file a motion to vacate a decision that has been entered in this case the decision is a stipulated decision signed by counsel for the parties and was entered by the court on date petitioners' motion for leave to file the motion to vacate was filed date over years after the decision was entered no other motions such as a motion to vacate or a notice of appeal have ever been filed in this case concurrent with petitioners' motion for leave to file is a motion to vacate which petitioners lodged with the court petitioners' motion for leave to file was calendared for hearing and was heard at this court's detroit michigan trial session in the notice_of_deficiency on which this case is based respondent determined the following deficiencies in federal income taxes and additions to tax against petitioners under the circumstances herein the motion for leave to file the motion to vacate is a prerequisite to filing the motion to vacate in deciding whether to grant or deny a motion for leave to file a motion to vacate the court may consider the merits of the underlying motion to vacate to determine whether further proceedings are appropriate 69_tc_999 accordingly the court here considers the merits of petitioners' motion to vacate even though the motion before the court is a motion for leave to file the motion to vacate additions to tax sec sec sec year deficiency b dollar_figure dollar_figure dollar_figure -- big_number -0- -- dollar_figure a timely petition was filed on behalf of petitioners by an attorney who is admitted to practice before this court at the time the petition was filed and at the time the subject motion was filed petitioners were legal residents of the state of michigan subsequent to filing the petition respondent filed an answer and affirmatively alleged that petitioners were liable for fraud pursuant to sec_6653 and sec_6663 respectively for the years and counsel for petitioners thereafter filed a reply to the affirmative allegations pursuant to rule in due course a notice was issued by this court calendaring this case for trial at the court's detroit michigan trial session commencing on date on date counsel for petitioners john c griffin jr mr griffin and mark a murdock petitioner met with counsel for respondent dennis g driscoll mr driscoll at respondent's offices petitioner juanita d murdock was not present at this meeting at the meeting the parties reached a basis for settlement of the case a stipulated decision document was prepared and signed on that date by mr griffin and mr driscoll counsel for the parties in that decision the parties agreed to the following deficiencies in federal income taxes and additions to tax additions to tax sec sec sec year deficiency b dollar_figure dollar_figure -0- -- -- -0- the decision document was forwarded to the court and the decision was entered on date at the ensuing trial session at detroit on date the case was not called nor did petitioners or their attorney appear for trial petitioners were thereafter assessed by respondent for income_tax deficiencies and additions to tax in accordance with the decision it appears that no collection was made on the assessed liabilities until petitioners filed their federal_income_tax return that return reflected an overpayment of taxes in the amount of dollar_figure in lieu of refunding the overpayment to petitioners respondent applied the dollar_figure to petitioners' unpaid liability that action by respondent gave rise to the motion presently before the court in their motion for leave to file in which petitioners are pro_se petitioners contend there was fraud on the court and on the internal_revenue_service irs in the stipulated decision that was signed by their attorney and counsel for respondent on date petitioners correctly allege that they did not sign the decision document they further allege that their attorney mr griffin did not have the authority to sign the decision petitioners base their argument of lack of authority of their attorney on the fact that a few days earlier on date petitioners executed irs form_2848 power_of_attorney and declaration of representative in which they revoked all previous powers of attorney and designated petitioner juanita d murdock as their agent and representative for petitioners' and tax years thus petitioners contend mr griffin no longer had any authority to represent petitioners in this case and since petitioner juanita d murdock was not present at the conference with counsel for respondent on date the stipulated decision signed on their behalf by mr griffin is invalid respondent objects to petitioners' motion sec_7481 and sec_7483 provide generally that a decision of this court becomes final in the absence of a timely filed notice of appeal days from the date the decision is entered as a general_rule this court is without jurisdiction to vacate a decision after the decision becomes final petitioners contend that our final_decision herein should be vacated on the ground that it was entered as a result of fraud on the court petitioners therefore must establish that there was fraud on the court in the entry of the decision on date based on the conference of date the burden_of_proof is on the party filing the motion to vacate and such burden must be established by clear_and_convincing evidence 70_tc_623 this court in 86_tc_1319 affd 859_f2d_115 9th cir has described the term fraud on the court as follows fraud on the court is only that species of fraud which does or attempts to defile the court itself or is a fraud perpetrated by officers of the court so that the judicial machinery can not perform in the usual manner its impartial task of adjud g ing cases that are presented for adjudication fraud inter partes without more should not be a fraud upon the court toscano v commissioner f 2d pincite quoting j moore federal practice par dollar_figure 2d ed to prove such fraud the petitioners must show that an intentional plan of deception designed to improperly influence the court in its decision has had such an effect on the court the evidence adduced at the hearing on petitioners' motion falls far short of establishing fraud on the court mr griffin was counsel of record for petitioners and no motion to remove or cause the withdrawal of mr griffin as counsel for petitioners was filed until after petitioners filed the subject motion seeking to vacate the decision thus on date when mr griffin and petitioner met with counsel for respondent mr driscoll mr griffin was duly authorized to represent petitioners in this case moreover the evidence is clear that petitioners' motion to withdraw mr griffin as their attorney filed on date was granted by the court by order dated date neither mr griffin nor mr driscoll had received any notice or had knowledge that mr griffin no longer represented petitioners or no longer had the authority to act for them as their attorney the irs form_2848 power_of_attorney and declaration of representative which petitioners executed on date was not received by counsel for respondent until date the form_2848 was accompanied by a letter signed by petitioners dated date which stated in part this letter is to certify that my wife and i disagree with the decision docket no that you and mr griffin has agreed upon mr griffin is no longer hired representing me nor can he enter into any contracts his power_of_attorney is no longer valid his signature on the united_states tax_court decision is invalid void as of the date he signed it i have decided that there is no tax due and will be going to tax_court on my behalf i have a number of witnesses and affidavits to win in tax_court also i have not seen any figures explanations or relevant reasons that the imposed tax is true and correct by you or mr griffin the court is satisfied from the evidence adduced at the hearing that at the conference on date petitioner raised no objection to a settlement of the case the purpose of the conference was to determine whether the case would settle or whether the parties would proceed to trial the court is satisfied that mr griffin at the time of that conference and of the entry of decision had no knowledge that petitioners desired to remove him as their attorney nor did such information come to his attention until long after date although mr driscoll acknowledged at the hearing that petitioner was not happy with the decision both mr driscoll and mr griffin agreed that petitioner raised no objection on date to mr griffin's signing the decision on that date it is apparent from the language in petitioner's letter to counsel for respondent that petitioner prepared the letter after the conference on date the court is satisfied that the letter was not mailed to counsel for respondent or it was not received by respondent until date it is significant that petitioners failed to appear at the court's session on date to present their case as they indicated they would do in their letter of date petitioners offered no evidence as to why they failed to appear on date to have their case heard if they disagreed with the basis of settlement that the parties had agreed to on date petitioners therefore have not convinced the court that a fraud was perpetrated on the court in the entry of the decision of this case on date petitioners' motion for leave to file a motion to vacate will be denied an appropriate order will be issued
